Citation Nr: 1523257	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  He died in July 2000.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Milwaukee, Wisconsin.  The RO in Detroit, Michigan, currently has jurisdiction over the case.

The appeal is REMANDED to the Louisville, Kentucky RO, via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The cause of the Veteran's death as reported on the death certificate was gastric cancer.  The appellant alleges that this condition was brought on by Agent Orange exposure in Vietnam or, alternatively, exposure to contaminants while serving at Camp Lejeune, North Carolina.  

The Veteran's service treatment records (STRs) indicate that he indeed spent time at Camp Lejeune, North Carolina.  Additionally, his DD-214 states that he was a recipient of the Vietnam Service Medal.  To date, his service personnel records have not been obtained.  Remand is necessary to obtain these records.  

Once this development is completed, VA medical opinions are necessary concerning the possible relationship between the exposures and the Veteran's gastric cancer.  The Board notes that a VA medical opinion was generated in July 2014; however this opinion dealt strictly with whether the Veteran's cancer was considered a "soft tissue sarcoma" for the purpose of establishing the presumptive service connection based on herbicide exposure.  The provided opinion was negative.  This does not prevent the appellant from succeeding on a theory of direct service connection.  As the appellant has submitted internet articles suggesting a relationship between herbicide exposure, as well as other toxins, and several types of gastrointestinal cancers, the Board concludes that further medical nexus opinions are warranted for these theories of direct service connection.  

Training Letter (TL) 11-03 stipulates that appeals involving claims for service connection for specific disabilities asserted to be secondary to water contaminants at Camp Lejeune are to be remanded to the Louisville, Kentucky RO.  TL 11-03 specifies that an examiner who provides an opinion under TL 11-03 must be provided with a copy of TL 11-03.  Thus, the Board remands the current appeal to the Louisville, Kentucky, RO for further development, and notes that a copy of TL 11-03, referenced in this Remand, must be provided to the reviewer.

In addition, the Veteran's death certificate reveals that he was an inpatient at Mercy Hospital at the time he passed away in July 2000.  His complete treatment records from this facility should be obtained, as well as all medical records concerning treatment of his gastric cancer from the time it was diagnosed in approximately 1996 until his death in 2000.

Finally, in April 2014 the appellant submitted a statement indicating that medical records/research and a letter from Dr. Clark-Paul were attached.  The Board is unable to locate these documents in the Virtual File.  Therefore, efforts to locate and/or obtain them are required.

Accordingly, the case is REMANDED for the following action:

1. In accordance with VBA Fast Letters No. 10-03 and 11-03, dated April 27, 2010 and January 11, 2011, as well as any subsequent directives, the appellant's appeal, which includes claims for service connection for the cause of a veteran's death secondary to exposure to water contaminates during service at Camp Lejeune, must be remanded to the Louisville, Kentucky, RO for further development.  That RO must follow all current development procedures for the development of the claim in light of the contention that the Veteran's gastric cancer was due to contaminated drinking water at Camp Lejeune, to include but not limited to VA Fast Letter 11-03, revised January 28, 2013.

2. Make arrangements to obtain the Veteran's complete treatment records from Port Huron Hospital and Baptist Hospital, dated from January 1996 to July 2000.

3.  Ask the appellant to identify all medical care providers (in addition to Port Huron Hospital and Baptist Hospital) that treated the Veteran for his gastric cancer from January 1996 to July 2000.  Make arrangements to obtain all records that she adequately identifies.

4.  As noted above, in April 2014 the appellant submitted a statement indicating that medical records/research and a letter from Dr. Clark-Paul were attached.  However, the Board was unable to locate these documents in the Virtual File.  Therefore, make arrangements to locate and/or obtain these records and associate them with the file.

5.  Make arrangements to obtain the Veteran's complete service personnel records.  In so doing, attempt to verify and document in the claims file the following:

* if the Veteran served in the Republic of Vietnam, to include the landmass and inland waters; and 
* the amount of time he spent at Camp Lejeune, North Carolina.  

6. Obtain information from the appellant about the Veteran's time spent at Camp Lejeune, including his housing location, how much time he spent on and off base, and his work duty location(s).  Determine how long the Veteran served at Camp Lejeune and whether he lived on or off base.

7.  Thereafter, send the claims file as well as the appropriate facts sheets from Training Letter 11-03 and its appendices to a specialist in oncology for medical opinions regarding the Veteran's gastric cancer.  The claims file should be provided to the appropriate examiner for review, and the reviewer should note that it has been reviewed.  After reviewing the evidence of record, including that obtained on Remand, and reviewing TL 11-03 and any necessary subsequent directives, the reviewer should address:

* Whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran's gastric cancer a result of exposure to contaminated drinking water at Camp Lejeune.

The discussion of the basis for the opinion must include discussion of the studies and medical knowledge reflected TL 11-03.  In providing this opinion, it is acknowledged that gastric cancer is not among the fourteen disease conditions listed as having limited/suggestive evidence of an association with TCE, PCE, or a solvent mixture exposure; however, the reviewer is asked to determine, in the Veteran's individual case, if his gastric cancer is directly related to his military service.

Alternatively, the reviewer should address the following if it is confirmed that the Veteran had service in the Republic in Vietnam:

* Whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the Veteran's gastric cancer was a result of exposure to Agent Orange in Vietnam.

The reviewer is reminded that if the Veteran has confirmed Vietnam service, it is presumed that he was exposed to Agent Orange.

The reviewer should provide the rationale for each opinion expressed.  If the reviewer is unable to present any opinion(s) without resorting to speculation, it must be so noted and the reviewer should explain why speculation is required.

8. Finally, readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

